Citation Nr: 1110435	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-34 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as being secondary to asbestos and radiation exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to June 1974.  The Veteran died in January 2006, and the appellant is the Veteran's widow.

This appeal comes to the Board of Veterans' Appeals (BVA or Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  


REMAND

A preliminary review of the record discloses a need for further development prior to final appellate review.  The appellant has come before the VA asking that service connection be granted for the cause of her husband's death.  She maintains that while he was on active duty, the Veteran was repeatedly exposed to asbestos and radiation associated with his service duties as a radar operator.  She believes that as a result of this exposure, her husband developed pulmonary fibrosis which ultimately led to his death in 2006.  

The Board would initially note that when the appellant submitted her claim for benefits, she averred that the appellant's lung disability was secondary to asbestos exposure.  She modified and expanded her assertions when she provided testimony before the Board.  That is, during her hearing, not only did she claim that the lung disability that caused the Veteran's death was caused by or the result of asbestos exposure, but she alternatively claimed that the lung disability was due to microwave radiation that the Veteran may have been exposed to while he was on active duty.  While the RO has addressed the appellant's asbestos related claim, since the claim that the Veteran's death was associated with microwave radiation was first raised at her BVA hearing, the RO has not had an opportunity to address this theory.

It is pointed out that while the appellant has been provided with notice concerning her claim involving asbestos, she has not been given the same type of notice with respect to her claim involving microwave radiation.  Because this has not occurred, the claim must be returned so that additional notice may be provided to her.  

More significantly, it does not appear that the RO attempted to verify whether the Veteran was exposed to asbestos during service.  In this regard, the Veteran's service records show that his primary specialty was that of a radar teletype operator and a radio operator.  After his enlistment, the Veteran  attended basic training at Fort Polk, Louisiana; then radio technician's school at Fort Gordon, Georgia; and then he was assigned to the 472 Signal Company, in Nellingen Barracks, outside of Stuttgart, West Germany.  It was when the appellant was stationed at Nellingen Barracks that the appellant believes her husband was exposed to microwave radiation and asbestos via the buildings he worked and lived.  

After reviewing the statements made by the appellant, it is the opinion of the Board that the claims folder in toto does not contain the information it needs in order to determine whether the appellant should be awarded DIC benefits.  Thus, it is the conclusion of the Board that the claim must be returned so that additional development on this claim may occur.  

Therefore, in order to give the appellant every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the appellate will be notified when further action on her part is required.  Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the appellant has been provided notice consistent with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in connection with her claim that the Veteran's cause of death was due to microwave radiation associated with his service duties as a radar operator.  

2.  The RO/AMC should contact the service department and request information concerning possible asbestos exposure of the Veteran while he was stationed at Fort Polk, Louisiana, Fort Gordon, Georgia, and Nellingen Barracks, in West Germany.  The RO/AMC should specifically ask whether the service department can determine, based on its personnel, medical, and engineering records, if the Veteran was billeted and worked in buildings that may have contained asbestos while he was on active duty.  The service department should also be asked to provide information as to whether asbestos was included in the building design of any of the barracks and office spaces in question.  

3.  After the development requested in the first two paragraphs has been completed, the RO/AMC should review the evidence of record and determine whether there was sufficient medical evidence to decide the claim.  If the RO/AMC determines that there is not sufficient medical evidence to decide the claim, the RO/AMC should obtain an opinion as to whether the Veteran's death was causally or etiologically related to any asbestos the Veteran was exposed to during service and/or microwave radiation associated with his service duties as a radar operator

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant is free to submit any additional evidence and/or argument she desires to have considered in connection with her current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


